          Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
__________________________________________
Diana Vara, Amanda Wilson, Noemy Santiago,      )
Kennya Cabrera, and Indrani Manoo, on behalf of )   Civil Action No. 19-12175-LTS
themselves and all others similarly situated,   )
                                                )
And                                             )

COMMONWEALTH OF MASSACHUSETTS                         )
                                                      )
                               Plaintiffs,            )
v.                                                    )       Civil Action No. 19-12177-LTS
                                                      )
UNITED STATES DEPARTMENT OF                           )
EDUCATION and ELISABETH DEVOS, in                     )
Her official capacity as Secretary of Education,      )
                                                      )
                               Defendants.            )
                                                      )

                                   STIPULATIONS OF FACT

     1. Corinthian Colleges, Inc. (Corinthian) was a publicly traded company that operated

        postsecondary schools across the country.

     2. On April 3, 2014, the Office of the Attorney General for the Commonwealth of

        Massachusetts (AGO) filed a complaint against Corinthian in the Superior Court of

        Massachusetts alleging that Corinthian had violated the Massachusetts Consumer

        Protection Act, M.G.L. c. 93A. A true and correct copy of this Complaint has been filed

        with the Court as Exhibit 1 to this Stipulation.

     3. The Superior Court entered an Order on Summary Judgment in favor of the AGO on June

        6, 2016. A true and correct copy of this Order has been filed with the Court as Exhibit 2 to

        this Stipulation.

     4. On August 1, 2016, the Superior Court entered a Judgment against Corinthian. A true and

        correct copy of this Judgment has been filed with the Court as Exhibit 3 to this Stipulation.
           Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 2 of 11



       This document was filed Williams v. DeVos, Civil Case No. 16-11949-LTS, ECF No. 29-

       1. 1

   5. In 2015, following numerous investigations for misconduct, Corinthian closed its schools

       and filed for bankruptcy.

   6. Immediately after Corinthian collapsed, Education received about a thousand borrower

       defense claims.

   7. Education in 2016 published information on its website to educate borrowers on the

       availability of relief from their loans.      https://www.ed.gov/news/press-releases/us-

       department-education-announces-path-debt-relief-students-91-additional-corinthian-

       campuses (accessed January 22, 2020).

   8. Education created attestation forms in which borrowers could apply for a borrower defense

       loan discharge by verifying the program they attended and certifying that they chose to

       attend the schools based on the schools’ promotional materials and other available

       information regarding job placement rates and the quality of education provided by the

       schools.   https://borrowerdischarge.ed.gov/s/?language=en_US (accessed January 22,

       2020).

   9. Education reports that, by November 12, 2019, it had resolved about 65,000 applications.

       https://www.ed.gov/sites/default/files/documents/borrower-defense-relief.pdf (December

       10, 2019 Policy Statement) (accessed January 22, 2020).




       1
         The Court may take judicial notice of all materials filed in the docket in Williams v.
DeVos, Civil Case No 16-11949-LTS, see Fed. R. Evid. 201. Some such materials are included
as exhibits to this Stipulation for the convenience of the Court.

                                                2
     Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 3 of 11



10. In December of 2019, Education released a new borrower defense methodology.

   https://www.ed.gov/news/press-releases/secretary-devos-approves-new-methodology-

   providing-student-loan-relief-borrower-defense-applicants (accessed January 22, 2020).

   See also December 10, 2019 Policy Statement.

11. In November 2015, the AGO filed a defense to repayment document (the DTR Submission)

   with Education that sought cancellation of federal student loan debt incurred by

   Massachusetts students who attended Corinthian. The DTR Submission was accompanied

   by a cover letter, 34 Exhibits, and 12 Appendices. The Department received the cover letter

   and DTR Submission, including all Exhibits and Appendices attached thereto. A true and

   correct copy of the cover letter accompanying the DTR Submission has been filed with the

   Court as Exhibit 4 to this stipulation. The same document was filed in Williams v. DeVos,

   Civil Case No. 16-11949-LTS, ECF No. 50-1 (Keller Decl. Ex. B). A true and correct copy

   of the DTR Submission has been filed with the Court with personal identifying information

   redacted as Exhibit 5 to this stipulation. The same document was filed in Williams v.

   DeVos, Civil Case No. 16-11949-LTS, ECF No. 47-1; see also id. ECF No. 74 (allowing

   request to unseal); ECF No. 76 (list of documents to unseal).

12. Exhibit 3 to the DTR Submission contained documents, totaling 189 pages, concerning

   over 30 individual former Corinthian students in Massachusetts. A true and correct copy

   of Exhibit 3 to the DTR Request has been filed with the Court with personal identifying

   information redacted as Exhibit 6 to this stipulation. The same document was filed, without

   redaction and under seal, in Williams v. DeVos, Civil Case No. 16-11949-LTS, ECF No.

   93.




                                            3
     Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 4 of 11



13. Exhibit 4 to the DTR Submission contained the name, addresses, phone numbers, e-mail

   addresses, enrollment status, date of enrollment, date of graduation, campus and

   program(s) attended of 7,241 students. Exhibit 4 to the DTR Submission does not contain

   the social security numbers or birthdates of the students that are listed.

14. On January 8, 2016, Education responded to the DTR Submission, and the AGO received

   this response.

15. A true and correct copy of Education’s response to the DTR Submission, which is attached

   to the Declaration of David Michael Page (Page Declaration), is in Exhibit 7 to this

   Stipulation. This document was filed in Williams v. DeVos, Civil Case No. 16-11949-LTS,

   ECF No. 93 (under seal).

16. On January 17, 2020, David Michael Page, Attorney Advisor in Education’s Borrower

   Defense Unit stated under oath that the individual borrower defense applications in Exhibit

   3 to the AGO’s DTR Submission “were forwarded to the [Federal Student Aid] personnel

   responsible for Borrower Defense Intake, for adjudication in the regular course.” Page

   Declaration, at ¶ 7.

17. On December 15, 2017, a duly authorized representative of Education testified that

   “Education did not consider the list of 7,200 names provided in Exhibit 4 to constitute

   individualized applications for Borrower Defense discharge and did not consider students

   listed in Exhibit 4 as having applied for Borrower Defense discharge.” This testimony was

   submitted in Williams v. DeVos, Civil Case No. 16-11949-LTS, ECF No. 50-1 (Second

   Decl. of Chad Keller), see also id., ECF No. 74 (allowing request to unseal); ECF No. 76

   (list of documents to unseal).




                                             4
     Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 5 of 11



18. Education, in answer to the initial complaint filed in Vara v. DeVos, stated that it “do[es]

   not consider the Massachusetts Attorney General’s submission as a Borrower Defense

   application on behalf of each of the individuals listed in Exhibit 4.” ECF No. 18.

19. Education, in answer to the initial complaint filed in Vara v. DeVos, stated that “the

   collection procedures on unpaid federal student loans continue for former Massachusetts

   Everest students who have not personally applied for Borrower Defenses or other types of

   student loan discharges.” ECF No. 18.

20. In 2017, attorneys from the Legal Services Center provided a “Statement of Law and

   Common Facts” to Education in connection with borrower defense submissions of former

   students of Everest, Massachusetts. A declaration from an Education official regarding

   this point will be filed as soon as practicable, and Education will file an updated version of

   this stipulation that includes the ECF number. A true and correct copy of the “Statement

   of Law and Common Facts” has been filed with the Court as Exhibit 8 to this Stipulation.

21. On October 24, 2018, the Court entered an Order on Motions for Judgment in Williams v.

   DeVos, Civil Case No. 16-11949-LTS, ECF No. 99.

22. On February 5, 2019, the Court held a status conference in Williams v. DeVos. A transcript

   of this status conference is available in Williams v. DeVos, Civil Case No. 16-11949-LTS,

   ECF No. 110, and has been filed with the Court as Exhibit 9 to this Stipulation.

23. Plaintiff Darnell Williams did not file an individual borrower defense application with

   Education. A declaration from an Education official regarding this point will be filed as

   soon as practicable, and Education will file an updated version of this stipulation that

   includes the ECF number.




                                             5
     Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 6 of 11



24. On February 20, 2019, counsel for Education sent a letter to the AGO regarding the Order

   in Williams. The AGO received this letter. A copy of this letter has been filed with the

   Court as Exhibit 10 to this stipulation. A true and correct copy of this letter was filed in

   Williams v. DeVos, Civil Case No. 16-11949-LTS, ECF No. 116-4.

25. On February 26, 2019, the AGO filed a Motion to Compel Compliance with the Order,

   Williams v. DeVos, Civil Case No. 16-11949-LTS, ECF No. 117.

26. On August 8, 2019, the Court entered an Order denying the AGO’s Motion, Williams v.

   DeVos, Civil Case No. 16-11949-LTS, ECF No. 144.

27. On December 12, 2019, Secretary DeVos testified before the House Committee on

   Education and Labor at a hearing entitled “Examining the Education Department’s

   Implementation of Borrower Defense.” Video of the hearing available at https://www.c-

   span.org/video/?467233-1/house-hearing-student-loan-debt-forgiveness.

28. On July 26, 2016, the AGO submitted a request to the Department of Education for

   discharge of the federal student loans of all students who attended American Career

   Institute (ACI) in Massachusetts between 2010 and ACI’s closure on January 9, 2013.

   Education received this request.

29. On January 4, 2017, Education’s Borrower Defense Unit submitted a memorandum to

   Education’s UnderSecretary and Office of General Counsel recommending that the AGO’s

   request be granted. The UnderSecretary and a representative of the Office of General

   Counsel signed this memorandum on January 13, 2017. A true and correct copy of this

   memorandum has been filed with the Court as Exhibit 11 to this Stipulation.

30. Education did not grant the group discharge sought by the AGO in the DTR Submission.




                                            6
       Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 7 of 11



     Diana Vara

  31. The information possessed by the Vara Plaintiffs regarding Plaintiff Vara has been

     summarized by Vara’s declaration, which was filed with the Court as ECF No. 11-1 in the

     Vara case.

  32. The information possessed by Education regarding Plaintiff Vara has been summarized in

     the Declaration of Cristin Bulman, dated January 10, 2010 (DOE Vara Declaration). That

     declaration, and its attachments, was filed with the Court with personal identifiers redacted

     as ECF No. 31 in the Vara case.

  33. Additionally, Exhibit 4 to the AGO’s DTR Request identifies Plaintiff Vara, and states that

     she attended the Medical Assistant (60 credits, 920 hours, v2) program at the Chelsea

     campus, beginning on November 22, 2013 and ending (with graduation) on October 29,

     2014. It provides a mailing address, email address, and three telephone numbers for

     Plaintiff Vara.

Amanda Wilson

  34. The information possessed by the Vara Plaintiffs regarding Plaintiff Wilson has been

     summarized by the Wilson declaration, which was filed with the Court as ECF No. 11-2 in

     the Vara case.

  35. Exhibit 4 to the AGO’s DTR Request identifies Plaintiff Wilson and states that she

     attended the Medical Assisting (47 cr. 720 hrs) program at the Chelsea campus beginning

     on April 29, 2009, and ending (with graduation) on December 28, 2009. Exhibit 4 also

     provides a mailing address, two email addresses, and two telephone numbers for Plaintiff

     Wilson.




                                              7
        Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 8 of 11



   36. The information possessed by Education regarding Plaintiff Wilson has been summarized

      in the Declaration of Cristin Bulman. That declaration, and its attachments was filed with

      the Court with personal identifiers redacted as ECF No. 32 in the Vara case.

Noemy Santiago

   37. The information possessed by the Vara Plaintiffs regarding Plaintiff Santiago has been

      summarized by the Santiago declaration, which was filed with the Court as ECF 29-3 in

      the Vara case.

   38. Exhibit 4 to the AGO’s DTR Request identifies Plaintiff Santiago and states that she

      attended the Dental Assisting (47 cr. 720 hrs) program at the Brighton campus, beginning

      on August 28, 2007, and ending (with graduation) on June 19, 2008. Exhibit 4 lists a

      mailing address, an email address, and two telephone numbers for Plaintiff Santiago and

      contains the following information about her.

   39. The information possessed by Education regarding Plaintiff Santiago will summarized in

      the Declaration of Cristin Bulman or another appropriate Education official (DOE Santiago

      Declaration). That declaration, and its attachments, will filed with the Court with personal

      identifiers redacted as soon as practicable.

Indrani Manoo

   40. The information possessed by the Vara Plaintiffs regarding Plaintiff Manoo has been

      summarized by the Manoo declaration, which was filed with the Court as ECF No. 29-2 in

      the Vara case.

   41. Exhibit 4 to the AGO’s DTR Request identifies Plaintiff Manoo and states that she attended

      the Medical Administrative Assistant (47 cr) program at the Brighton campus, beginning




                                                8
        Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 9 of 11



       on June 21, 2010, and ending (with graduation) on March 4, 2011. Exhibit 4 provides a

       mailing address, email address, and two phone numbers for Plaintiff Manoo.

   42. The information possessed by Education regarding Plaintiff Manoo will be summarized in

       the Declaration of Cristin Bulman or another Education official (DOE Manoo Declaration).

       That declaration, and its attachments, will be filed with the Court with personal identifiers

       redacted as soon as practicable.

Kennya Cabrera

   43. The information possessed by the Vara plaintiffs regarding Plaintiff Cabrera has been

       summarized by the Cabrera declaration, which was filed with the Court as ECF No. 29-1

       in the Vara case.

   44. Exhibit 4 to the AGO’s DTR Request identifies Plaintiff Cabrera and states that she

       attended the Medical Insurance Billing and Coding (47 cr, 720 hrs v2) program at the

       Chelsea campus, beginning on June 9, 2008, and ending (with graduation) on March 17,

       2009. Exhibit 4 provides a mailing address, email address, and a telephone number for

       Plaintiff Cabrera.

   45. The information possessed by Education regarding Plaintiff Cabrera will be summarized

       in the Declaration of Cristin Bulman or another Education official (DOE Cabrera

       Declaration). That declaration, and its attachments, will be filed with the Court with

       personal identifiers redacted as soon as practicable.



Dated: January 22, 2020

                                             Respectfully submitted,

                                             United States Department of Education and
                                             Elisabeth De Vos

                                                9
Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 10 of 11




                            By their attorney,

                            Andrew E. Lelling
                            United States Attorney

                      By:   /s/ Annapurna Balakrishna
                            Rayford A. Farquhar
                            Annapurna Balakrishna
                            Anita Johnson
                            Assistant United States Attorneys
                            United States Attorney’s Office
                            1 Courthouse Way - Suite 9200
                            Boston, MA 02210
                            (617) 748-3100
                            annapurrna.Balakrishna@usdoj.gov

                            /s/ Toby R. Merrill_______________
                            Toby R. Merrill
                            Eileen Connor
                            Kyra A. Taylor (pro hac vice)
                            LEGAL SERVICES CENTER OF
                            HARVARD LAW SCHOOL
                            122 Boylston Street
                            Jamaica Plain, MA 02130
                            Tel.: (617) 390-3003
                            Fax: (617) 522-0715
                            Attorneys for Vara Plaintiffs


                            COMMONWEALTH OF MASSACHUSETTS
                            MAURA HEALEY
                            MASSACHUSETTS ATTORNEY GENERAL

                        By: /s/ Yael Shavit
                            Yael Shavit (BBO# 695333)
                            Diana Hooley (BBO# 685418)
                            Assistant Attorneys General
                            Office of the Massachusetts Attorney General
                            One Ashburton Place
                            Boston, MA 02108
                            (617) 963-2197 (Shavit)
                            (617) 963-2198 (Hooley)
                            Yael.Shavit@mass.gov
                            Diana.Hooley@mass.gov



                              10
        Case 1:19-cv-12177-LTS Document 15 Filed 01/22/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon counsel for all parties of
record through the ECF system on January 22, 2020.


                                                 /s/ Diana Hooley

                                                 Diana Hooley




                                               11
